UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7467


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

HENRY EARL MILLER,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:04-cr-00022-HFF-3)


Submitted:    November 18, 2009            Decided:   December 17, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Earl Miller, Appellant Pro Se.   Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Henry Earl Miller seeks to appeal the district court’s

order    dismissing         without      prejudice         his   “motion/request       to   be

informed       why   this        Court    will       not   apply     [United    States]      v.

Blackstock, 513 F.3d 128 (4th Cir. 2008) to this case,” and his

“motion/demand that attached 28 USC § 2255 motion be accepted

and    filed    as     a    first      § 2255    motion         as   mandated   in    [United

States] v. Blackstock, 513 F.3d 128 (4th Cir. 2008).”                            The order

is not appealable unless a circuit judge or justice issues a

certificate of appealability, and a certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”                 28 U.S.C. § 2253(c)(2) (2006).                A habeas

appellant meets this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable

or    wrong    and     that      any    dispositive        procedural     rulings     by    the

district       court       are    also    debatable        or    wrong.     Miller-El        v.

Cockrell, 537 U.S. 322, 326 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

               We have independently reviewed the record and conclude

that Miller has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

further deny Miller’s pending motions to accept apology and for

clarification.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3